                                            Case 3:20-cv-09247-SI Document 39 Filed 12/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SECURITIES AND EXCHANGE                            Case No. 20-cv-09247-SI
                                         COMMISSION,
                                   8                                                        ORDER GRANTING UNOPPOSED
                                                        Plaintiff,                          ADMINISTRATIVE MOTION TO
                                   9                                                        EXCEED PAGE LIMITS AND
                                                 v.                                         SETTING BRIEFING SCHEDULE AND
                                  10                                                        HEARING ON MOTION FOR
                                         SILICONSAGE BUILDERS, LLC, et al.,                 PRELIMINARY INJUNCTION
                                  11
                                                        Defendants.                         Re: Dkt. No. 32
                                  12
Northern District of California
 United States District Court




                                  13
                                              On December 22, 2020, plaintiff Securities and Exchange Commission (“SEC”) filed a
                                  14
                                       motion for a preliminary injunction and appointment of a receiver and noticed the motion for a
                                  15
                                       hearing on January 29, 2021. The SEC also filed an administrative motion to exceed page limits on
                                  16
                                       the briefing for the motion and opposition, and to shorten time on the hearing, requesting that the
                                  17
                                       hearing be set no later than January 29. The SEC asserts that an expedited hearing is necessary
                                  18
                                       because defendants’ violations of the securities laws are ongoing and defendants continue to defraud
                                  19
                                       investors by, inter alia, raising money from them.
                                  20
                                              Defendants do not oppose the request to exceed page limits, and as such the request is
                                  21
                                       GRANTED. Defendants oppose the motion to shorten time, stating that they need additional time
                                  22
                                       before the hearing to try to negotiate a consensual resolution of the motion. Defendants have also
                                  23
                                       submitted the declaration of defendant Sanjeev Acharya, the president and CEO of defendant
                                  24
                                       SiliconSage Builders LLC. Acharya states that after the SEC filed the complaint in this case,
                                  25
                                       “SiliconSage raised no funds from individual investors.” Acharya Decl. ¶ 3. Acharya also states,
                                  26
                                       “Pending the resolution of the SEC’s motion for preliminary injunction, SiliconSage commits not
                                  27
                                       to raise any funds from individual investors absent consent of the SEC,” and that “Pending the
                                  28
                                            Case 3:20-cv-09247-SI Document 39 Filed 12/29/20 Page 2 of 2




                                   1   resolution of the SEC’s motion for preliminary injunction, SiliconSage will not conduct any rollover

                                   2   activity.” Id. ¶¶ 4-5.

                                   3          Based upon these representations, the Court concludes that an expedited hearing is not

                                   4   required. The Court sets the following schedule: defendants’ opposition is due January 15, 2021;

                                   5   plaintiff’s reply is due January 25, 2021; and the hearing is scheduled for February 5, 2021 at 10:00

                                   6   a.m. Defendants are ordered to ensure that pending the resolution of the SEC’s motion for

                                   7   preliminary injunction, defendants shall not raise any funds from individual investors absent consent

                                   8   of the SEC, and defendants will not conduct any rollover activity.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: December 29, 2020                     ______________________________________
Northern District of California
 United States District Court




                                                                                      SUSAN ILLSTON
                                  13                                                  United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
